02-10-323-CV












 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00323-CV 
 
 



B.D. Baker Home Construction and
  Brent Baker


 


APPELLANTS




 
V.
 




Praxedis De La Garza IV and Sara
  Maxwell


 


APPELLEES 



 
 
------------
 
FROM THE
43rd District Court OF Parker
COUNTY
------------
MEMORANDUM OPINION[1] AND
JUDGMENT
------------
 
On November
3, 2010, we notified appellants
that the trial court clerk responsible for preparing the record in this appeal
had informed this court that arrangements had not been made to pay for the
clerk=s
record as required by Texas Rule of Appellate Procedure 35.3(a)(2).  See Tex.
R. App. P. 35.3(a)(2). 
We stated that we would dismiss the appeal for want of prosecution
unless appellants,
within fifteen days, made arrangements to pay for the clerk=s
record and provided this court with proof of payment.
Because
appellants have not made payment arrangements
for the clerk=s
record, it is the opinion of the court that the appeal should be dismissed for
want of prosecution.  Accordingly, we
dismiss the appeal.  See Tex. R.
App. P. 37.3(b), 42.3(b).
Appellants shall pay all costs of the
appeal, for which let execution issue.
 
          PER CURIAM
 
 
PANEL:  DAUPHINOT, GARDNER,
and WALKER, JJ.
 
DELIVERED:  December 2, 2010




[1]See Tex. R. App. P. 47.4.